 



Exhibit 10jj
MEMORANDUM AGREEMENT
January 26, 2006

     
To:
  C.R. Palmer, Chairman Emeritus
 
   
From:
  Board of Directors of Rowan Companies, Inc. (“Board”)
 
   
Re:
  Duties and Compensation

          This agreement supersedes the Memorandum Agreement dated April 22,
2004 and is effective from April 28, 2006 through April 27, 2011.
Industry Affairs: You may, at your option, continue your involvement with the
American Bureau of Shipping and the National Petroleum Council. The Company will
reimburse you for reasonable out-of-pocket costs with respect to service on
those organizations, including travel expenses, lodging and any fees or dues to
those two organizations.
The Board understands that you may, at your option, desire to continue your
involvement as a member of the American Petroleum Institute, the International
Association of Drilling Contractors and the National Ocean Industries
Association. Such involvement shall be in your individual capacity, and not as a
representative of Rowan. You will be responsible for dues and expenses for those
or any other organization
Compensation and Benefits:
1. The Company will furnish you with a secretary (who may be an employee of
Rowan). You are to reimburse Rowan an amount equal to sixty percent of such
secretary’s salary, to be paid quarterly in arrears.
2. The Company relinquishes all right, title and interest to you in your current
office furnishings and equipment. All expenses relating to the office lease and
office operations will be for your account except as provided above.
3. You will have use of the Rowan Pilatus aircraft on an “if available” basis up
to 20 flight hours per year. You agree to reimburse Rowan for such use at the
higher of (i) the estimated variable costs of using such aircraft (approximately
1.25 x fuel costs) or (ii) such other amount as is required by the Internal
Revenue Service.
4. You may contact Rowan personnel to make arrangements to assist you with
personal matters provided that: (i) any such services are performed outside of
Rowan’s normal business hours, (ii) you and the individual mutually agree on
acceptable compensation for the services and (iii) such services do not conflict
with Rowan interests.
5. On a limited basis, you will be available, if requested, to provide advice
and counsel to the CEO.

                  /S/ R. G. Croyle     On behalf of the Board           

                  /s/ C.R. Palmer       C.R. Palmer           

